DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIBA US 2017/0018939 A1 [SHIBA].
Regarding claim 1, SHIBA
Regarding claim 2, SHIBA teaches the in-vehicle installation structure according to claim 1, further comprising another connector [21] connected to a rear surface [the surface where element 21 is fixed] of the electric device [see element 21, fig. 2], wherein the protector [30] covers a position at which a fixing member that fixes the other connector to the electric device is detached [paragraph 32]. 
Regarding claim 3, SHIBA teaches the in-vehicle installation structure according to claim 1, wherein: the protector has a shape of which a width decreases toward an upper side [see the decreased width of element 30, fig. 4]; and a lower end of the protector is provided with a reinforcement member [paragraph 32; fig. 2 shows that the lower end of the protector 30 is provided with reinforcement member 311a]. 
Regarding claim 4, SHIBA teaches the in-vehicle installation structure according to claim 1, wherein: the structure is a housing that accommodates a motor for traveling [paragraphs 3/19/20/46]; and the electric device is an electric power controller that supplies drive electric power to the motor [paragraphs 3/19/20/46].
Regarding claim 5, SHIBA teaches the in-vehicle installation structure according to claim 1, wherein: the protector [30] has an inverted V-shape [see below].

    PNG
    media_image1.png
    133
    188
    media_image1.png
    Greyscale

Regarding claim 6, SHIBA teaches the in-vehicle installation structure according to claim 1, wherein: the protector abuts the upper portion of the electric device [fig. 2 shows that through the connector 23; paragraph 32].
Response to Arguments
Applicant’s arguments, see Remarks, page 4, filed 02/12/2021, with respect to claim 1 objection have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. The arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837